Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 23, 2022

The Court of Appeals hereby passes the following order:

A22D0229. TIMOTHY LITTLEJOHN v. GEORGIA DEPARTMENT OF
    DRIVER SERVICES et al.
A22D0230. TIMOTHY LITTLEJOHN v. U.S. MAGISTRATE COURT FOR
    THE 11TH CIRCUIT NORTHERN DISTRICT OF GEORGIA et al.
A22D0231, A22D0232, A22D0233. TIMOTHY LITTLEJOHN v. UNITED
    STATES COURT OF APPEALS FOR THE 11TH CIRCUIT et al.
    (THREE CASES).
A22D0234. TIMOTHY LITTLEJOHN v. UNITED STATES DISTRICT
    COURT FOR THE 11TH CIRCUIT GEORGIA et al.

      Inmate and frequent filer Timothy Littlejohn filed these six discretionary
applications seeking review of the trial court’s orders denying filing in various civil
suits against numerous parties, including the Georgia Department of Driver Services
and various courts and judges. All six orders were signed on November 3, 2021, and
Littlejohn filed his discretionary applications in the Georgia Supreme Court 35 days
later on December 8, 2021.1 Although the applications include copies of the orders
sought to be appealed, they do not contain stamped “filed” copies of the orders as
required by Court of Appeals Rule 31 (c). Without the stamped copies, we are unable
to ascertain whether the filings were timely. See OCGA § 5-6-34 (d) (applications
must be filed within 30 days of entry of the order to be appealed).
      On February 3, 2022, this Court ordered Littlejohn to supplement his
applications with stamped “filed” copies of the orders sought to be appealed within


      1
        Because the jurisdiction of that Court was not invoked, the applications were
transferred here. See Case Nos. S22D0479, S22D0480, S22D0481, S22D0482,
S22D0483, S22D0484 (Jan. 6, 2022).
10 days or the applications would be dismissed. Littlejohn attempted to comply with
our order. On February 14, 2022, Littlejohn filed copies of the orders, which were
notarized on February 9, 2022, and he points to the notary stamps. But the stamp we
require is the stamp “filed” from the trial court clerk showing when the order was
filed below, which allows this Court to ascertain that the application was filed within
30 days after entry of the appealable order.
      We recognize that an inmate may have difficulty in obtaining a stamped “filed”
copy of an order. Although we are sympathetic to Littlejohn’s plight, the fact remains
that a timely application is a jurisdictional prerequisite. See Hill v. State, 204 Ga.
App. 582, 582 (420 SE2d 393) (1992). “Questions pertaining to an appellate court’s
jurisdiction cannot be sidestepped or pretermitted, as they go to the threshold question
of whether the appellate court has the authority to decide the merits of the case.”
Duke v. State, 306 Ga. 171, 181 (3) (b) (829 SE2d 348) (2019). Where, as here, we
have no stamped “filed” copies of the orders, we are unable to assume jurisdiction,
and these applications are hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/23/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.